Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 3,-8, 10-15, 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zerwas (US Pub. N: 20160357493) in view of Law (US 20140307168 A1).

Regarding claim 15:

Zerwas (US Pub. N: 20160357493) discloses a system, comprising: 
a plurality of variable refresh rate (VRR) display modules (e.g. D1..Dn) comprising a display wall (in [0063] discloses display all 1 with 3×4 displays D. comprises a plurality n of displays D (D1, D2, . . . , Dn), for example, projection modules (rear projection or incident light) or LCDs. , see Fig.1, Fig. 5), each display module (D1-Dn) configured to display a portion of a frame for the display wall (see Fig. 5) ([0063-0065], [0089-0090]); 

 and a plurality of video processing units (VPU) (e.g. NGP), each VPU configured to generate one or more portions of the frame for display at one or more of the VRR display modules (D1..Dn) ([0077, 0089-0090], [0105-0106], (plurality of network graphics processors NGP which control a single display D of the display wall 1. The display of video frames of a video image source S is hereby synchronized in such a way that at the same moment of time on each of the participating displays D exactly the same video frames of said video image source, which belong to a logical video insertion IS, are displayed, see [0077]) and 

wherein based on a master timing signal (PTP) transmitted via network (LAN) messages (communicate) to the plurality of VPUs (NGP) ([0105-0107]) (in [0105] , time Protocol (PTP) is used to synchronize the clocks on the network graphics processors NGP,  the networking protocol that effects the synchronicity of the clock time adjustments of multiple devices on a computer network.  [0106] The network graphics processor NGP serves as a reference and the clocks of all other network graphics processors NGP are synchronized with high accuracy according to  PTP master. The time of the PTP master is referred to as the system time. [0107] disclose a content lock, i.e. a content synchronization, with an exact system time and based on the time stamp of video frames. A video frame contains the encoded content of a complete video frame of a particular video image source S. Each video frame is uniquely identified by the timestamp in the RTP (Real-Time Transport Protocol) packet header).  
 
Note that Zerwas does not specifically disclose video processing units are to dynamically adjust refresh frequencies and phases of the plurality of variable refresh display modules.

Law (US 20140307168 A1) discloses video processing units are to dynamically adjust refresh frequencies and phases of the plurality of variable refresh display modules ([0056-0057] and Fig. 5).

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zerwas with the teaching of Law, thereby providing a uniform brightness in the display device, thereby providing a uniform brightness in the wall display device. 

Regarding claim 1:

Zerwas disclose a method comprising: 

transmitting a master timing signal (i.e. master clock signal, PTP) via network (LAN) messages to a plurality of video processing units (NGP) of a processing system (see Fig. 5-6, [0105-0107]); 

at each video processing units (VPU) (i.e. NGP) , using the master timing signal (signal from PTP) to generate a corresponding portion  of a frame for display (display at D1) at a corresponding variable refresh rate (VRR) (i.e. vertical display frequency) display module  of a plurality of VRR display modules (i.e. display controller, corresponding to plurality of display section of display D) of a display wall (1, see Fig. 1, 5-6, [0072-0073, 0090]); (in [0090] discloses display output of each network graphics processor NGP is connected via a video display interface, e.g. a Digital Visual Interface (DVI) with , with one wall display D each. A display D and an associated network graphics processor NGP are collectively referred to as a display unit (D1….Dn, see Fig. 5) (in [0113],  the video image source S and the vertical display frequency f.sub.d (also called vertical frequency, display frequency, frame frequency, frame refresh rate, or refresh frequency) of the display D. The video synchronization module is part of the software that implements the synchronization in accordance with the invention and is part of the rendering in the network graphics processor NGP. The mediation function ensures a speed balancing between generator (decoder 3) and recipient (renderer 5) of the entries in the video frame queue 2, and determines which video frame is read out from the video frame queue 2 and further processed (see, Fig. 5). The display output of each network graphics processor NGP is connected via a video display interface, e.g. a Digital Visual Interface (DVI), with one display D each. A display D and an associated network graphics processor NGP are collectively referred to as a display unit).

Note that Zerwas does not specifically disclose dynamically adjusting one or both of refresh frequencies and phases of refresh rates of the plurality of VRR display modules based on the master timing signal.  

Law (US 20140307168 A1) discloses video processing units are to dynamically adjust refresh frequencies and phases of the plurality of variable refresh display modules ([0056-0057] and Fig. 5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zerwas with the teaching of Law, thereby providing a uniform brightness in the display device, thereby providing a uniform brightness in the wall display device.

Regarding claim 8:

Zerwas discloses a method comprising: 
selecting a master timing signal (i.e. master clock signal from PTP) for a plurality of variable refresh rate (VRR) display modules (D1-Dn) of a display wall (i.e. display wall 1, see Fig. 1, Fig. 5-6, see 0020, [0105-0106]), wherein each VRR display module displays a portion of a frame for the display wall,  ([090-0091]).

Note that Zerwas does not specifically disclose Synchronizing commands transmitted by one or more video processing units of a processing system with the master timing signal via network messages to display the frame, each video processing unit driving one or more of the display modules.  

Law (US 20140307168 A1) discloses Synchronizing commands (Vsync, Fig. 3) transmitted by one or more video processing units (i. e video processor for tile displays, Fig.1) of a processing system with the master timing signal (PTP) via network messages to display the frame, each video processing unit driving one or more of the display modules (see Law [0040-0044], Fig. 1, Fig. 3-4).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zerwas with the teaching of Law, thereby providing a uniform brightness in the display device, thereby providing a uniform brightness in the wall display device.

 
Regarding claims 3, 10 and 17:
 Zerwas disclose a software application (application through software decoder) configured to manipulate at least one processor to select as the master timing signal one of: a clock signal (VSync) generated by of one of the VPUs, an application executing at the system, and an external synchronization signal ([0090-0095], [0184], Fig. 6).  

Regarding claims 4, 11 and 18:
Zerwas discloses a controller (network graphics processor NGP) for the master timing signal, the controller configured to: receive an indication ([0095]) from each of the VPUs (NGP) that generating the portion of the frame is complete (see [0086-0087]); [0095] To transmit the video image sources S via the network LAN to the network graphics processors NGP, usually two networks are used, namely a video network that transmits all video image sources S to all network graphics processors NGP, and a control or home network which supplies the control information for the individual display units from the central control. The control information thereby indicates  which video image source S, or which part of a video image source S, is to be presented from which display D where on the display D).

Zewars in view of Law (US 20140307168 A1)discloses  transmit a signal to each of the VPUs to transmit a vsync command to each of the VRR display modules (see Law, 0034-0035, Fig.1, 3-4,  and [0040-0045, Fig. 1, 2),  thereby providing high efficient data transmission in the wall display device.   


Regarding claims 13 and 20:
Zerwas discloses a software application configured to: manipulate at least one processor to select an external synchronization signal as the master timing signal; and transmit to each of the VPUs a signal to present now, wherein the VRR display modules are configured to display a portion of the frame in response to each of the VPUs receiving the signal to present now from the software application ([0090-0095], [0184], Fig. 6).   

Regarding claim 21: 
Zerwas as modified by Law disclose selecting a signal generated by a game application executing at the processing system (PTP) as the master timing signal ([0003], [0011-0014], [0003] and [0045-0046], Fig. 4). Same motivation as applied to clam 1.

Regarding claims 5 and 12:
Zerwas discloses wherein the plurality of VPUs are configured to: transmit the vsync command to the VRR display modules in response to receiving the signal ([0186-0187]).  

Regarding claim 6:
Zerwas discloses wherein the controller for the master timing signal is one of: an application executing at the processing system (network graphic processing system), a timing controller for one of the VPUs, or an operating system of the processing system.  ([0186-0187]).  

Regarding claim 7:
Zerwas discloses: displaying, at each of the VRR display modules, a portion of the frame in response to each of the VPUs receiving a signal to present now from an application (application through software decoder) executing at the processing system ([0084-0085, 0094-095, [0184-0185], Fig. 6).  

Regarding claim 14:
Zerwas discloses displaying, at each of the VRR display modules (D1-Dn), a portion of the frame in response to each of the VPUs receiving a signal to present now from an application executing at the processing system ([0095]).  

Responds to Applicant’s argument

2.	More specifically the Applicant argues that “Zerwas fairly teach or suggest the use of any variable refresh rate display module. Instead of using any variable refresh rate display modules, Zerwas describes using synchronization that is performed by monitoring video stream frequency and display frequency on a regular basis” as recited in claim 1.  
	
In responds Examiner disagrees with the Applicant’s point of view. Note that the Examiner gives a broadest reasonable interpretation towards the claimed language as recited in the claims. Zerwas reference implicitly discloses “a plurality of video processing units (VPUs) of a processing system (NGP); at each VPU (NGP), using the master timing signal (PTP) to generate a corresponding portion of a frame (i.e. frame corresponding to D1..Dn) for display at a corresponding variable refresh rate (VRR) display module  of a plurality of VRR display modules (D1…Dn) of a display wall” as recited in claims 1, 8 and 15. Zerwas’s reference discloses a plurality of network graphics processors NGP which control a single display D of the display wall 1 and dynamically adjust its refresh rate based on the frame rate of the content of viewing , see [0147] and [0190]. The display of video frames of a video image source S is hereby synchronized in such a way that at the same moment of time on each of the participating displays D exactly the same video frames of said video image source, which belong to a logical video insertion IS, are displayed, see [0077], in [0147] discloses, the  rate can be adapted to the special design of the network LAN, the hardware equipment, as well as the type and frequency of one or several video image sources S. It can be fixed, or can be dynamically adjusted. The frame resynchronization proceeds in the same way as a frame start synchronization. After a frame synchronization start point of time TS, i.e. between two consecutive frame resynchronization points of time, the respective video frame to be rendered before the next vertical retraces VR by the network graphics processors NGP is selected from the video stream   as after a new frame synchronization  which corresponding to variable refresh rate for the plural display module in the display wall, also see the description in the rejection of claims 1, 8 and 15) .  

Regarding claim 4, 11 and 18:
More specifically the Applicant argues that Zerwas  in view of Law fails to teach or suggest the limitations as recited in claim 4, 11 and 18:
In responds Examiner disagrees with the Applicant’s point of view.
Claim 4 recites receiving "an indication from each of the VPUs that generating a portion of the frame is complete," claim 11 recites receiving "an indication from each of the VPUs that generating the portion of the frame is complete," and claim 18 recites "a controller for the master timing signal, the controller configured to: receive an indication from each of the VPUs that generating the portion of the frame is complete.

 Zerwas implicitly discloses a controller (network graphics processor NGP) for the master timing signal, the controller configured to: receive an indication ([0095]) from each of the VPUs (NGP) that generating the portion of the frame is complete (see [0086-0087]); [0095] To transmit the video image sources S via the network LAN to the network graphics processors NGP, usually two networks are used, namely a video network that transmits all video image sources S to all network graphics processors NGP, and a control or home network which supplies the control information for the individual display units from the central control. The control information thereby indicates  which video image source S, or which part of a video image source S, is to be presented from which display D where on the display D).

Zewars in view of Law (US 20140307168 A1) discloses  transmit a signal to each of the VPUs to transmit a vsync command to each of the VRR display modules (see Law, 0034-0035, Fig.1, 3-4,  and [0040-0045, Fig. 1, 2) . In this configuration the system will provide a high efficient data transmission in the wall display device.   
Therefore, combining the reference of Zerwas and Laws would be obvious to meet the limitations as recited in claims 4, 11 and 18.  


 Allowable Subject Matter
 
Claims 2, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Regarding claims 2, 9 and 16:

The closest art of record singly or in combination fails to teach or suggest the limitations “wherein dynamically adjusting comprises adjusting a vertical blanking interval of each VRR display module to synchronize display of the frame across the display wall with the master timing signal” see Applicant’s disclosure [0027], Fig. 2.


 
Pertinent art 
4.	Pertinent art of record Peny (US 20130162680) discloses a display device.



Conclusion 

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry


6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
 
/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692